DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on October 13, 2022. Claim(s) 1-19 are pending. Claim(s) 8-9 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a method of treating pancreatic cancer and election of species of tamoxifen (as the additional cancer drug) without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-7, 10-13, and 17 are examined herein insofar as they read on the elected invention and species. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 10-13, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang (US 2017/0151263).

 	Yang teaches a method of treating a cancer in an individual comprising administering to the individual an effective amount of an anordrin or an analog thereof, wherein the individual is positive for membrane bound estrogen receptor (claim 1), further comprising administering to the individual an effective amount of at least one other agent. 
 	Yang teaches wherein the cancer is selected from the group consisting of breast cancer, lung cancer, pancreatic cancer, gastric cancer, colon cancer, liver cancer, and CLL (claim 11).
 	Yang teaches wherein the other agent is selected from the group consisting of raloxifene, lasofoxifene, bazedoxifene, arzoxifene, ormeloxifene, ospemifene, and levormeloxifene (claim 7), thereby meeting the limitations of claim 1.
 	Yang teaches pancreatic cancer includes pancreatic adenocarcinoma, pancreatic adenosquamous carcinoma, pancreatic squamous cell carcinoma, and pancreatic giant cell carcinoma. In some embodiments, the pancreatic cancer is exocrine pancreatic cancer. The pancreatic cancer is endocrine pancreatic cancer (such as islet cell carcinoma). The pancreatic cancer is advanced metastatic pancreatic cancer [0085], thereby meeting the limitations of claim 2.
 	Anordrin is an estrogen analog, thereby meeting the limitations of claims 3-6.
 	
 	 Yang teaches in some embodiments, the individual has previously been treated and in some embodiments, the individual has not previously been treated [0057], thereby meeting the limitations of claims 11 and 10, respectively.
	Yang teaches the compositions may be present in a unit dosage form (such as an oral unit dosage form). Suitable unit dosage forms include capsules, tablets, pills, caplets, gels, liquids (e.g., suspensions, solutions, emulsions), powders or other particulates [0151], thereby meeting the limitations of claim 12.
 	Yang teaches the amount of the anordrin or analog thereof (such as anordrin) (alone or in combination with another agent) includes at least about any of 0.01 mg/kg/day, 0.05 mg/kg/day, 0.1 mg/kg/day, 0.25 mg/kg/day, 0.5 mg/kg/day, 1 mg/kg/day, 2.5 mg/kg/day, 3.5 mg/kg/day, 5 mg/kg/day, 6.5 mg/kg/day, 7.5 mg/kg/day, 10 mg/kg/day, 15 mg/kg/day or 20 mg/kg/day [0133], thereby meeting the limitations of claim 13.
 	Yang teaches anordrin or analog thereof (such as anordrin) and the other agents can be present in separate containers or in a single container and is understood that the kit may comprise one distinct composition or two or more compositions wherein one composition comprises anordrin or analog thereof (such as anordrin) and one composition comprises another agent [0154], meeting the limitations of claim 17.
 	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0151263) as applied to claims 1-6, 10-13, and 17 in the 102(a)(1) rejection above.
Yang is discussed above.
 	Yang teaches treating pancreatic cancer comprising administering to the individual an effective amount of an anordrin or an analog thereof, wherein the individual is positive for membrane bound estrogen receptor (claim 1), further comprising administering to the individual an effective amount of at least one other agent. 
	Yang teaches said agent can be levormeloxifene (claim 7) or tamoxifen (claim 4).
 	 Yang does not teach specifically both levormeloxifene and tamoxifen in the same composition, as required by the limitations of claim 7. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that levormeloxifene is useful for the treatment of pancreatic cancer as is tamoxifen, as taught by Yang. The skilled artisan would have envisioned combining the two agents for the treatment of pancreatic cancer because the compositions of Yang comprise “at least one other agent”. Therefore, since both agents are specifically taught for the treatment of pancreatic cancer, the combination of the two would be obvious based on the teachings of Yang.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-7, 10-13, and 17 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-32800-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627